This cause comes up on a motion for a new trial. The action is to recover damages sustained by reason of alleged misrepresentations made by the defendant during the negotiations for the purchase by the plaintiff of certain real estate.
One Ellen McGlinchy, a cousin of the defendant, employed him to sell the real estate for her. He undoubtedly supposed at that time that she was the sole owner of the property. But it subsequently appeared that she had title to but one undivided sixth of it, as an heir of her mother.
Acting as agent of his cousin, the defendant sold the property to the plaintiff and she received a warranty deed thereof executed by Ellen McGlinchy. The plaintiff claimed that the defendant stated to her in the negotiations that Ellen McGlinchy was the sole owner of the property—that she was “the only one that owned the property, and that there was no other heirs about it.” The *584jury returned a verdict for plaintiff and defendant filed a motion for a new trial. Motion overruled.
D. A. Meaher and W. G. Chapman, for plaintiff. John T. Fagan and Cornelian & Connellan, for defendant.